BAKER, Chief Judge,
concurring in result.
Although I am compelled to concur in the result reached by my colleagues, I write separately to opine that the intent of the General Assembly may not be appropriately reflected in the language of Indiana Code section 32-28-8-3(e), which states as follows:
*1203A statement and notice of intention to hold a lien filed under this section must specifically set forth:
(1) the amount claimed;
(2) the name and address of the claimant;
(3) the owner's:
(A) name; and
(B) latest address as shown on the property tax records of the county; and
(4) the:
(A) legal description; and
(B) street and number, if any;
Of the lot or land on which the house, mill, manufactory or other buildings, bridge, reservoir, system of waterworks, or other structure may stand or be connected with or to which it may be removed.
The name of the owner and legal de-seription of the lot or land will be sufficient if they are substantially as set forth in the latest entry in the transfer books described in IC 6-1.1-5-4 of the county auditor or, if IC 6-1.1-5-9 [11] applies, the transfer books of the township assessor (if any) or the county assessor at the time of filing of the notice of intention to hold a lien.
(Emphasis added).
The majority concludes that because a lien notice must be premised upon an affidavit made upon the personal knowledge of the affiant, it is improper for a claimant to rely upon information gleaned from a telephone conversation with an employee of the county auditor's office. I do not think this analysis is necessary because the relevant portion of the statute requires that the lien notice describe the name of the owner as set forth in the latest entry in the transfer books. This language implies that the claimant must review the transfer books in person rather than rely upon information provided by an employee of the auditor's office. I believe this to be a Draconian requirement and suspect that it was not what the General Assembly intended in drafting this statute. That said, the language of the statute is plain and must be strictly construed. Therefore, I concur in the result reached by the majority.

11. This statute refers to counties containing a consolidated city. Currently, the only county that falls under the purview of this section is Marion County. In all other counties in Indiana, therefore, mechanic's lien claimants are required to examine the transfer books of the County Auditor-not the County Assessor.